Citation Nr: 9907862	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  93-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to 
October 1943. 

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Service connection for recurrent bronchitis secondary to 
mustard gas exposure was granted in a June 1992 rating 
decision.  A noncompensable evaluation was assigned.  The 
appellant disagreed with the assignment of the noncompensable 
evaluation and appealed.  The claim was remanded by the Board 
in February 1995 for further development.  In a June 1995 
rating decision, the RO increased the evaluation to 10 
percent.  The Board remanded the claim again in April 1996 to 
determine, in part, whether the appellant was satisfied with 
the 10 percent evaluation for bronchitis.  In January 1997, 
the RO increased the evaluation to 30 percent.  In a January 
1999 statement, the appellant indicated that this RO action 
had satisfied his appeal as to chronic bronchitis.  
Accordingly, the Board will take no further action with 
regard to this issue.


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was 
denied in a February 1988 Board of Veteran's Appeals 
decision.

2.  The evidence submitted in support of the petition to 
reopen is cumulative or inherently incredible.


CONCLUSION OF LAW

The February 1988 Board decision denying service connection 
for a left shoulder disability is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 3.160, 20.1100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for service connection for a left 
shoulder disability was denied by the RO in a June 1944 
rating decision.  In that decision, the RO concluded that a 
recurrent dislocation of the shoulder was a condition that 
existed prior to induction and was not aggravated by service.  
That decision was appealed and confirmed in an April 1946 
Board decision.  That decision was final.  In a February 1988 
Board decision, new and material evidence to reopen the claim 
was not found.  That decision was final.

A description of the evidence before the Board at the time of 
the February 1988 denial is as follows:

The March 1943 induction examination noted dislocation of the 
left shoulder for the past 5 years.  A history of recurrence 
was indicated.  September 1943 clinical records documented an 
admission for recurrent dislocation of the left shoulder.  
The condition was found not to be in line of duty and 
existing prior to induction, due to a reported automobile 
accident in 1937.  The Certificate of Disability for 
Discharge made the same findings and additionally noted 4 
dislocations in service. 

The appellant testified before the RO in March 1946 that he 
was injured when he went into service and that his shoulder 
had dislocated about twice before he was inducted- once after 
an auto accident and once while swimming.  He contended that 
service had aggravated his condition.  It first dislocated 
after a fall from an obstacle course and he reduced it 
himself.  It dislocated the day after that while he was 
tightening up a laundry bag.  It happened the third time 
while he was wrestling in Commando School and the fourth time 
on a hike.  The last time he fell while disembarking from a 
ship.  He lost his footing and hit the ground.  He got his 
pack off and reduced his shoulder himself.  After service he 
found it continued to dislocate and he would lose time from 
work.

There were statements submitted by the appellant's wife, 
sister and friend in 1986.  They noted the shoulder injury in 
the auto accident prior to service and the appellant's in 
service and after service has had it dislocated many times.

In a March 1987 VA Form 1-9, the appellant stated that when 
asked by the doctor during his induction examination to 
identify any dislocations he hesitated to step forward 
because he feared he would not be accepted.  His friend 
convinced him to identify his shoulder condition because his 
friend was in the same accident where he received the injury.

Testimony before the RO in May 1987 was considered in the 
Board's decision.  In testimony he disputed some of his 
service medical records.  He entered the Army in excellent 
health although he had been turned down by the Navy and 
Marines due to his previous shoulder injury.  He never had 
problems with his shoulder after the automobile accident even 
while playing football and swimming in high school.  The last 
time his shoulder separated in service was from the fall from 
a ship during a disembarkation drill.  A doctor put his 
shoulder back in.  The problem that he had with his shoulder 
developed in the service.  

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1998) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, No. 97-2180 (U. S. Veteran. App. February. 
17, 1999) (en banc).  In accordance with Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), the Board has not considered 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) in its 
analysis.

Evidence submitted or associated with the claims file in 
relation to service connection for a left shoulder disability 
since the February 1988 Board decision consisted of the 
following:

Copies of daily sick reports that documented the appellant's 
treatment and/or admissions in service in April, May and June 
1943.  These reports do not detail the medical complaints.

A magnetic resonance imaging scan in October 1991 revealed 
partial tears and/or degeneration of the rotator cuff with 
degenerative osteochondral changes.  A Hill-Sachs deformity 
and Bankart lesion might also have been present.

There are 1992-1996 treatment records from the VA Medical 
Center detailing current complaints regarding his left 
shoulder.

A VA examination conducted in May 1995 failed to reveal any 
abnormalities in the upper extremities.  The appellant was 
able to move both arms in all directions without complaints 
or limitations.  A VA examination was conducted in January 
1997 and outlined the history of the left shoulder cuff 
injury per the appellant.

The appellant submitted numerous statements in support of his 
claim.  In an April 1993 VA Form-9, the appellant asserted 
that he only had one dislocation in the accident prior to 
service.  His biggest injury in service came during the 
disembarkation drill where a doctor above him stepped on his 
hand and caused him to fall.  The appellant also testified 
before the Board in September 1993.  Under oath he testified 
that he had an auto accident prior to service that caused his 
shoulder injury.  As far as he could tell his shoulder was 
sound at the time of his enlistment.  During the induction 
examination they were all asked to identify fractures, 
dislocations and the like.  He saw this as his chance to get 
out of service and stay home to support his mother and 
sister, but after saying he had dislocated his shoulder in an 
auto accident he was still accepted.  His shoulder was 
separated in service with the worst injury involving the fall 
during the disembarkation drill.  The doctor put his shoulder 
back in place.  His shoulders caused him a lot of problems 
and pain after service.  

The appellant submitted a statement in support of the claim 
in March 1998.  In it he stated that he wanted to stay out of 
the service so that he could support his widowed mother and 
sister.  When asked about any injuries at the induction 
examination, he faked the story of the automobile accident 
and dislocated shoulder as a way to get out of service.  He 
was accepted in excellent health and discharged in poor 
health.  He had dislocations in service during his rigorous 
training and he discussed the fall during the disembarkation 
drill.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

At the time of the last denial, there was evidence of a 
preexisting dislocation of the left shoulder times two prior 
to induction into service.  There was evidence of 
dislocations in service and a discharge from service due to 
the left shoulder condition.  Inservice findings that the 
condition had existed prior to induction and was not in line 
of duty were also of record.

There was evidence of a current disability related to the 
left shoulder.

The Board's denial in 1988 was based on a finding that the 
evidence had not shown that the preexisting left shoulder 
disability increased in severity in service.  This defect has 
not been cured by the evidence submitted since the last 
denial.

None of the competent evidence submitted refutes the finding 
that the preexisting injury was not aggravated by service. 

In the instant case, the preexisting shoulder injury was 
noted at the time the appellant was inducted into service.  
Although the joint dislocated during service and the 
appellant was discharged due to the condition, there has been 
no additional competent evidence added since the last denial 
that there was any superimposed disability during the short 
period of service or an increase in disability.  No competent 
medical examiner has offered a different opinion.  Recent VA 
examinations and medical records are cumulative of the 
established finding that the appellant has a current left 
shoulder disability.

The only documents that refute this finding are that of 
appellant's statements in support of his claim and testimony 
of record.  The majority of his statements and testimony 
since 1988 have been merely cumulative of his earlier 
assertions that his preexisting shoulder injury was 
aggravated during service.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  This recounting is not new.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424-425 (1991).  

The only new document of record is the appellant's statement 
submitted in March 1988 wherein he stated that he faked the 
story of the preservice automobile accident and shoulder 
injury in order to get out of service, therefore contending 
service incurrence of his injury.  This statement is in 
contradiction to the inservice evidence as well as every 
previous statement and testimony, sworn or otherwise, 
submitted by the appellant or his wife, sister or friend 
since he first filed this claim in 1944.  Although the Board 
is generally obliged to presume the truthfulness of 
evidentiary assertions submitted by a veteran as a 
preliminary matter, this does not hold true when the 
assertions are inherently incredible, see Robinette, supra; 
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19 (1993).  The Board finds the appellant's most 
recent assertion that there was no preservice car accident or 
shoulder injury inherently incredible in light of the decades 
worth of previous assertions to the contrary.  Accordingly, 
this statement is not new and material.  Regardless, the 
appellant's document does not constitute testimony.  All 
written testimony submitted by a claimant for the purpose of 
establishing a claim will be certified or under oath or 
affirmation.  38 C.F.R. § 3.200 (1998).  The VA has the right 
to establish rules of evidence and the March 1998 document 
does not comply.  In view of his prior sworn testimony, the 
Board shall not return the document for oath or affirmation 
since this would produce evidence of either past perjury or 
current perjury.  See 38 U.S.C.A. § 6103 (West 1991).

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the many 
statements of the case and supplemental statements of the 
case which provided the law and regulations pertaining to new 
and material evidence.  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).


ORDER

The petition to reopen the claim for service connection for a 
left shoulder disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

- 7 -



- 1 -


